 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHELE BECKWITH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-0165 MCE
11
                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
12                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           ORDER
13
     DEZMAIGHNE MCCLAIN,                                 DATE: January 30, 2020
14                                                       TIME: 10:00 a.m.
                                  Defendant.             COURT: Hon. Morrison C. England, Jr.
15

16
                                                 STIPULATION
17
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
18
     through defendant’s counsel of record, hereby stipulate as follows:
19
            1.      By previous order, this matter was set for status on January 30, 2020.
20
            2.      On January 9, 2020, the status conference in this case was continued until May 14, 2020,
21
     and the parties hereby stipulate to exclude time between January 30, 2020, and May 14, 2020, under
22
     Local Code T4.
23
            3.      The parties agree and stipulate, and request that the Court find the following:
24
                    a)     The government has represented that the discovery associated with this case
25
            includes investigative reports, audio and video recordings, and reports of interview, among other
26
            documents. All of this discovery has been either produced directly to counsel and/or made
27
            available for inspection and copying.
28
                    b)     Counsel for defendant desires additional time to conduct investigation and

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        research related to the charges, review discovery in this matter, to discuss the case with her

 2        client, and to prepare for trial, if necessary.

 3                c)      Counsel for defendant believes that failure to grant the above-requested

 4        continuance would deny her the reasonable time necessary for effective preparation, taking into

 5        account the exercise of due diligence.

 6                d)      The government does not object to the continuance.

 7                e)      Based on the above-stated findings, the ends of justice served by continuing the

 8        case as requested outweigh the interest of the public and the defendant in a trial within the

 9        original date prescribed by the Speedy Trial Act.

10                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11        et seq., within which trial must commence, the time period of January 30, 2020 to May 14, 2020,

12        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

13        because it results from a continuance based on the Court’s finding that the ends of justice served

14        by taking such action outweigh the best interest of the public and the defendant in a speedy trial.

15 ///

16 ///

17 ///

18 ///

19 ///

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME                  2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
      Dated: January 10, 2020                                MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ MICHELE BECKWITH
 9                                                           MICHELE BECKWITH
                                                             Assistant United States Attorney
10

11
      Dated: January 14, 2020                                /s/ Lexi Negin
12                                                           LEXI NEGIN
13                                                           Counsel for Defendant
                                                             Dezmaighne McClain
14

15

16
                                                     ORDER
17
            IT IS SO ORDERED.
18
     Dated: January 21, 2020
19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
